Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Claims 9-28 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose An apparatus having a combination of  a first capacitive sensor array having an output, wherein the first capacitive sensor array includes a first plurality of regions, and each of the first plurality of regions having a first set of dimensions ; a second capacitive sensor array having an output the second capacitive sensor array separate from the first capacitive sensor array, wherein the second capacitive sensor array includes a second plurality of regions, and each of the second plurality of regions having a second set of dimensions different from the first set of dimensions; and a controller having a first input, a second input, and a binary word output, the first input is coupled to the output of the first capacitive sensor array, the second input is coupled to the output of the second capacitive sensor array, and the controller is configured to generate a binary word at the binary word output based on the first input and the second input as recited in claim 9. Claims 10-16 and 27 depend from allowed claim 9, they are also allowed accordingly.
The prior art does not disclose An apparatus comprising: a first sensor array having a first output; a second sensor array having a second output; a controller configured to output a binary word based on the first output and the second output; wherein the first sensor array includes a first plurality of regions, and each of the first plurality of regions having a first set of dimensions; and wherein the second sensor array includes a second plurality of regions, wherein the second capacitive sensor array includes a second plurality of regions, and each of the second plurality of regions having a second set of dimensions different from the first set of dimensions as recited in claim 17. Claims 18-26 and 28 depend from allowed claim 17, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Jacobsen et al (Pat# 6,170,162) disclose Rotary Displacement System Using Differential Measuring.
Andermo (Pat# 5,239,307) discloses Method And Apparatus For Sensing Of Position.
Krumholz et al (Pat# 4,851,835) disclose Capacitive Rotary Transmitter For Controlling And Positioning Displaced Objects.
Ji et al (Pat# 11,060,889) disclose Methods And Apparatus To Determine A Position Of A Rotatable Shaft Of A Motor.

Fujiwara (Pat# 4,788,422) discloses High Resolution Rotary Encoder Having Appositely Rotating Disks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867